Citation Nr: 0709799	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



                                                   
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Coast 
Guard from March 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The only annotation of a clinical diagnosis of depression 
comes in the form of a December 2001 report of a VA clinical 
examination, which attributes depression as a not otherwise 
specified secondary condition to a diagnosis of PTSD.  As 
such, the adjudication of entitlement to service connection 
for depression is deferred until after the instructions of 
the current remand are complied with.

The veteran contends that he has developed PTSD as a result 
of several stressful events which he alleges took place 
during his service with the U.S. Coast Guard.  In essence, 
the veteran lists a history of several assaults on his person 
by fellow Coast Guardsmen and a fall into an engine room 
where he was trapped by a hatch door.  

It appears that the veteran, through clinical reports, has a 
diagnosis of PTSD.  As the veteran's service personnel 
history does not reflect combat, nor does the veteran contend 
that he participated in combat, his alleged stressors must be 
verified before they can be accepted and there must be a 
competent medical opinion which links the veteran's stressors 
to his current PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  
The RO denied the veteran's claim on the basis of there being 
no confirmed stressor verifiable from a search of the service 
medical and personnel history.  This, the Board finds, is a 
partly erroneous conclusion.  

Specifically, the veteran has alleged in a "stressor 
statement" that, on April 27, 1965 while stationed aboard 
the USCGC Planetree, he was struck across the face by another 
enlisted member.  The veteran contends that he developed a 
perforated ear drum and hearing loss due to this, and is 
haunted by the memory of the assault (frequent nightmares, 
etc.).  A service medical record dated May 17, 1965 states 
the following regarding the incident: " [the veteran] was 
hit in the left ear about three weeks ago and complains of 
difficulty hearing.  Ear has cleared enough to see a 
perforation of the tympanic membrane" (emphasis added).  The 
Board finds this evidence to be a credible verification of 
the veteran's alleged assault, and finds that this alone is 
sufficient so as to necessitate a remand to the RO for a 
comprehensive VA psychiatric examination with an associated 
opinion on the existence of PTSD and potential etiology of 
the disorder.   

As regards the veteran's other alleged stressors, to include 
the other claimed assaults and entrapment inside a shipboard 
engine room, the record is mostly silent.  There is one 
pertinent service medical record notation which states that 
the veteran "fell through a hatch on board ship and 
lacerated his right arm."  The veteran received medical 
attention for this, and was found to be medically within 
normal limits, save for some bruises and abrasions.  
Interestingly, the veteran has pinpointed the date of his 
stressor as February 19, 1964, while this treatment record is 
dated May 17, 1965.  The temporal issue aside (as the Board 
acknowledges that the veteran could have easily forgotten the 
exact date of incident), the medical report itself shows only 
a very minor accident, with residual bruising as the most 
traumatic injury.  This is in sharp contrast to the veteran's 
account of being trapped beneath a large hatch door, with his 
"legs pinned" beneath him, with resultant multiple 
traumatic wounds requiring over one hundred stitches.  As the 
only documented report of this type of incident does not seem 
to fit the veteran's descriptions of his claimed stressful 
event, the Board concludes that either the May 17, 1965 
incident represents a separate, apparently non-traumatic 
accident, or, that the documentation of the event as it 
stands means that the claimed stressor of a traumatic fall is 
not verified, and in remanding this case directs the veteran 
to obtain any evidence he may have which may corroborate this 
incident, or any other of the claimed stressors.  
Specifically, the veteran is informed to submit "buddy 
statements" from fellow Coast Guardsmen, letters written 
home at the time of the incidents, testimony from those close 
to the veteran who would have had knowledge of the incident, 
etc.

The need for the veteran to submit additional evidence is 
particularly relevant for unverified reports of in-service 
physical assaults, as 38 C.F.R. § 3.304(f)(3) provides that 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  Id.

The Board also notes that the RO has attempted to verify the 
veteran's duty history through the Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records (CURR)) in an 
attempt to verify stressors, but stated that the periods 
requested were too broad for an effective search.  The 
veteran has identified specific dates and timeframes of his 
alleged stressors, and it appears as if the deck logs for the 
veteran's ships were never requested.  In addition to 
affording the veteran a psychiatric examination, the RO is 
directed to obtain the deck logs for USCGC Wachusett  from 
June 1962 to January 1964 and USCGC Planetree for February 
19, 1964.
  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact the National Personnel Records 
Center through the JSRRC in an attempt to 
locate the deck logs for USCGC Wachusett  
from June 1962 to January 1964 and USCGC 
Planetree for February 19, 1964.  
Additionally, if the JSRRC does not have 
these records, contact the U.S. Department 
of Homeland Security/U.S. Coast Guard, and 
any other relevant federal agency in an 
attempt to locate the deck logs.  If the 
deck logs are available, ensure copies are 
placed in the file prior to re-
adjudication.  If, after exhaustive 
search, the deck logs remain unavailable, 
annotate the record to reflect this.  

3.  Inform the veteran that any 
information in his possession which might 
aid in the substantiation of his claim, to 
include statements form service 
"buddies," letters written home in-
service, or any statements from friends, 
family members, health care professionals, 
or clergy which might be able to 
corroborate the veteran's alleged 
stressors or any identifiable behavioral 
changes associated with the claimed in-
service assaults, should be submitted, or 
the names and addresses of personnel 
familiar with the incidents should be 
provided to VA so that identified evidence 
can be obtained.


4.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
existence of PTSD or any other psychiatric 
disability.  If, after a thorough mental 
status examination and review of the 
claims file, PTSD or another psychiatric 
disability is found to be present, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
PTSD or another psychiatric 
disability was caused by any 
incident or event in military 
service, and specifically for the 
claim of PTSD, to the veteran's 
claimed in-service stressors, 
including the verified assault of 
April 1965.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  


5.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.
  
After completion to the extent possible of the directed 
development, re-adjudicate the veteran's claim.  If the claim 
remains denied, issue an appropriate supplemental statement 
of the case and forward the case to the Board for final 
adjudication

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


